DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Applicant’s election without traverse of Species A, drawn to Fig. 3 in the reply filed on 1/19/21 is acknowledged.
Claim(s) 11 is/are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/19/21.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 61/937,663, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. Specifically, claim 1 is not supported under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph because the prior-filed application does not disclose, support, or provide enablement for “a flexible printed circuit board bent to cover the top surface, the bottom surface and one of the side surfaces and electrically connected to the battery unit, the flexible printed circuit board comprising a printed antenna printed on a first outer surface of the flexible printed circuit board,” “a physical condition sensor disposed on a second outer surface of the flexible printed circuit board opposite to the first outer surface, the physical condition sensor comprising a sensing region for contacting the user to detecting a physical-condition signal of the user,” and “an adhesive disposed on the flexible printed circuit board for being attached to a body of the user.”
Accordingly, the effective filing date of the instant application is 07/07/15.
Drawings/Specification
The amendment filed 7/26/19 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: Fig. 1B and Fig. 4B, and para [0013-1], [0016], [0016-1], [0019], [0019-1], [0025], [0028]-[0030], [0032]-[0033], [0035], [0037], and [0039].
Applicant is required to cancel the new matter in the reply to this Office Action.
Applicability of Leahy-Smith America Invents Act
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Objections
Claim 1 is objected to because of the following informalities: “a detecting” (line 1) appears that it should be “detecting a.”
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a physical condition sensor … for 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-10 and 12 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject 
For claim 1, the claim language “a physical condition sensor … for contacting the user to detect a physical-condition signal of the user,” is being interpreted as invoking 35 U.S.C. 112(f), but the corresponding structure could not be ascertained since only a non-limiting, exemplary structure is provided.  Therefore, there is a lack of written description that Applicant had possession of the claimed subject matter.
Dependent claim(s) 2-10 and 12 fail to cure the deficiencies of independent claim 1, thus claim(s) 1-10 and 12 is/are rejected under 35 U.S.C. 112(a).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-10 and 12 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 1, the claim language “a physical condition sensor … for contacting the user to detect a physical-condition signal of the user,” is being interpreted as invoking 35 U.S.C. 112(f), but the corresponding structure could not be ascertained since only a non-limiting, exemplary structure is 
Dependent claim(s) 2-10 and 12 fail to cure the ambiguity of independent claim 1, thus claim(s) 1-10 and 12 is/are rejected under 35 U.S.C. 112(b).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim(s) 12 is/are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.
For claim 12, the claim language “wherein the adhesive has one side disposed on the second outer surface and the other side attached to an armpit region of the user” encompasses a human organism since the claim requires that the adhesive be attached to the armpit region of the user.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claim(s) 1-2, 4, 10, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2016/0345875 to Schimmoeller et al. (hereinafter “Schimmoeller”) in view of U.S. Patent Application Publication No. 2015/0071325 to Kuroyama et al. (hereinafter “Kuroyama”) and “Microstrip antenna,” by Wikipedia.
For claim 1, Schimmoeller discloses an attachable monitoring device for detecting a physical condition of a user (Abstract), comprising:
a battery unit (58) (Fig. 5) (para [0042]) comprising a top surface (top surface of 58) (as can be seen in Fig. 5), a bottom surface opposite to the top surface (bottom surface of 58) (as can be seen in Fig. 4) and a side surface connecting the top surface and the bottom surface (side surface of 58) (as can be seen in Fig. 5);
a flexible printed circuit board (30) (Figs. 2 and 5) (para [0033]) bent to cover the top surface, the bottom surface and the side surface (as can be seen in Figs. 2 and 5) and electrically connected to the battery unit (i.e., via 60) (as can be seen in Fig. 2) (para [0043]);
a physical condition sensor (32) (Fig. 2) (para [0033] and [0044]) disposed on a second outer surface of the flexible printed circuit board opposite to a first outer surface (as can be seen in Fig. 2) (note the sensor 32 may be partially embedded, see para [0033]), the physical condition sensor comprising a sensing region (32a) (Fig. 2) (para [0039]) for contacting the user (para [0039]) to detect a physical-condition signal of the user (para [0033]); and 

Schimmoeller does not expressly disclose that the side surface of the battery is a plurality of side surfaces.  
However, Kuroyama teaches a battery that has a plurality of sides surfaces (i.e., square-shaped, para [0033]).
It would have been obvious to a skilled artisan to modify Schimmoeller such that the side surface of the battery is a plurality of side surfaces, in view of the teachings of Kuroyama, because the courts have held that changes in shape are a matter of choice which a skilled artisan would have found obvious.  See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Schimmoeller and Kuroyama do not expressly disclose the flexible printed circuit board comprising a printed antenna printed on a first outer surface of the flexible printed circuit board.
However, printed antennas are well-known and printing them on a first outer surface of a wiring board, or printed circuit board, is routine and conventional in the art, as evidenced by Wikipedia.
It would have been obvious to a skilled artisan to modify Schimmoeller to include the flexible printed circuit board comprising a printed antenna printed on a first outer surface of the flexible printed circuit board, in view of the teachings of Wikipedia, for the obvious advantage of reducing manufacturing a design costs of the device (see “Advantages” section of Wikipedia).
For claim 2, Schimmoeller further discloses wherein the flexible printed circuit board further comprising a power pad (60) contacting the battery unit for electrically connecting the battery unit and the flexible printed circuit board (as can be seen in Fig. 2) (para [0043]).
For claim 4, Schimmoeller further discloses an isolation enclosure covering the battery unit and the flexible printed circuit board (para [0045]) and exposing the sensing region (para [0039]).
For claim 10, Schimmoeller further discloses wherein the adhesive is disposed on the second outer surface (“suitable adhesive,” para [0061]) and exposes the sensing region (para [0039]).
For claim 12, Schimmoeller further discloses wherein the adhesive has one side disposed on the second outer surface (“suitable adhesive,” para [0061]) and the outer side attached to an armpit region of the user (Examiner’s Note: being construed as functional language) (para [0061]).
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schimmoeller in view of Kuroyama and Wikipedia, and further in view of U.S. Patent Application Publication No. 2011/0050532 to Liu.
For claim 3, Schimmoeller, Kuroyama, and Wikipedia do not expressly disclose a wireless communication switch disposed on the first outer surface and electrically connected to the printed antenna.
However, Liu teaches a wireless communication switch (30) disposed on an outer surface and electrically connected to an antenna (20) (para [0013]) (also see Fig. 4).
It would have been obvious to a skilled artisan to modify Schimmoeller to include a wireless communication switch disposed on the first outer surface and electrically connected to the printed antenna, in view of the teachings of Liu, for the obvious advantage of obtaining a corresponding working frequency of the antenna (see para [0019] of Liu).
Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schimmoeller in view of Kuroyama and Wikipedia, and further in view of U.S. Patent Application Publication No. 2016/0322283 to McMahon et al. (hereinafter “McMahon”).
For claim 5, Schimmoeller further discloses wherein materials of the isolation enclosure comprises plastic materials (para [0045]), and the isolation enclosure is formed by injection molding (Examiner's Note: MPEP 2113(I) applies when construing the scope of this claim) (para [0045]).
Schimmoeller, Kuroyama, and Wikipedia do not expressly disclose that the plastic materials are thermal plastic materials.
However, McMahon teaches an enclosure that is made of thermal plastic materials (para [0008]).

For claim 6, Schimmoeller, Kuroyama, and Wikipedia do not expressly disclose wherein the materials of the isolation enclosure comprises polyethylene terephthalate (PET), silicone, thermoplastic urethane (TPU), thermoplastic rubber (TPR), thermoplastic elastomer (TPE), or thermoplastic silicone vulcanizate (PTSiV®).
However, McMahon teaches wherein the materials of the isolation enclosure comprises polyethylene terephthalate (PET), silicone, thermoplastic urethane (TPU), thermoplastic rubber (TPR), thermoplastic elastomer (TPE), or thermoplastic silicone vulcanizate (PTSiV®) (para [0008]).
It would have been obvious to a skilled artisan to modify Schimmoeller wherein the materials of the isolation enclosure comprises polyethylene terephthalate (PET), silicone, thermoplastic urethane (TPU), thermoplastic rubber (TPR), thermoplastic elastomer (TPE), or thermoplastic silicone vulcanizate (PTSiV®), in view of the teachings of McMahon, because such materials are suitable for an encapsulate/enclosure to protect the electronics.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schimmoeller in view of Kuroyama and Wikipedia, and further in view of Liu and U.S. Patent Application Publication No. 2010/0328736 to Ozawa.
For claim 7, Schimmoeller, Kuroyama, and Wikipedia do not expressly disclose a wireless communication switch electrically connected to the printed antenna.
However, Liu teaches a wireless communication switch (30) electrically connected to an antenna (20) (para [0013]) (also see Fig. 4).
It would have been obvious to a skilled artisan to modify Schimmoeller to include a wireless communication switch electrically connected to the printed antenna, in view of the teachings of Liu, for 
Schimmoeller, Kuroyama, Wikipedia, and Liu do not expressly disclose the isolation enclosure exposing the wireless communication switch.
However, Ozawa teaches an isolation enclosure exposing a switch (para [0041] and/or [0052]).
It would have been obvious to a skilled artisan to modify Schimmoeller to include the isolation enclosure exposing the wireless communication switch, in view of the teachings of Ozawa, for the obvious advantage of protecting the electronic components of the device, but still allowing a user to activate the device via the switch.
Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schimmoeller in view of Kuroyama and Wikipedia, and further in view of U.S. Patent No. 5,677,515 to Selk et al. (hereinafter “Selk”).
For claim 8, Schimmoeller further discloses an isolation coating (65).
Schimmoeller, Kuroyama, and Wikipedia do not expressly disclose that the isolation coating is filled between the isolation enclosure and the flexible printed circuit board.
However, Selk teaches an isolation coating (16, 18) filled between an isolation enclosure (20, 22) and a printed circuit board (12) (see Fig. 1).
It would have been obvious to a skilled artisan to modify Schimmeoller such that the isolation coating is filled between the isolation enclosure and the flexible printed circuit board, in view of the teachings of Selk, for the obvious advantage of further protecting the wiring board.
For claim 9, Schimmoeller further discloses wherein the isolation coating further comprises an electrical insulation coating and a waterproof coating (para [0045]).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A 
Claim(s) 1-5 and 7-10 rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-2 and 13-19  of U.S. Patent No. 10,143,383 (hereinafter “the ‘383 patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are broader than those of the ‘383 patent.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LEE CERIONI whose telephone number is (313)446-4818.  The examiner can normally be reached on M - F 8:00 AM - 5:00 PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571) 272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/DANIEL L CERIONI/Primary Examiner, Art Unit 3791